Title: To Thomas Jefferson from William Short, 7 February 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Feb. 7. 1791.

In my last I sent you a copy of a letter, such as it then appeared in public, from the Emperor to the King of France. I mentioned at the same time the general opinion and my doubts as to its authenticity. A letter from M. de Montmorin to the assembly has since reduced this matter to certainty. He has sent them a translation of this letter which you will see in the journals of the assembly. He and a member of the diplomatick committee both gave the assembly to understand that the letter was merely a formal one which the Emperor had been obliged to write. You will find that it is somewhat different from that which I sent you.
The disturbances at Strasburg which I mentioned to you seem to have subsided for the present. At least nothing more is said about them in the assembly. The decree for displacing such of the clergy as refused the oath has begun to be carried into effect in Paris.—Successors are already appointed to some of them. Apprehensions  seem still to be entertained that this will occasion uneasiness and disturbance in some of the provinces.
No other measure has been taken by the assembly with respect to the droit d’aubaine since that which I have already mentioned to you of referring it to several committees.
They have at length fixed the duties on the importation of several foreign articles. Instead of adopting the report of the committee in the mass as there was reason to expect, they discussed the articles separately. The committees of commerce and imposition adhered to their idea of subjecting the American oils to a moderate duty, in consequence of their second opinion, of which I have formerly given you an account. Finding that it would be opposed in the assembly they agreed to augment it in hopes of succeeding by that means. The opposition however still continued. It was finally decided to exclude all foreign oils except the American and to subject them to a duty of twelve livres the quintal.—This may be considered as a prohibitive duty, but the partisans of the plan knowing that a majority of the assembly would be against the exclusion of the American oils made use of this stratagem.—There are many who wish to make an experiment to see whether the national fishery can be made adequate to the national consumption, and others who wish to make us purchase by a general commercial treaty a market for this particular article.
The subject of tobacco has been also brought on. The committee of impositions had decided together with the committee of commerce to propose an impost of five sous a pound. Many of their best informed members were for a lower duty. The expected opposition in the assembly induced them the morning of the report to change the impost to ten sous a pound. Mirabeau to the astonishment of every body and contrary to the expectations of Clavière and Warville who are two of his council, supports the system of monopoly. He is for prohibiting the culture every where in France even in the provinces that formerly exercised this right. One of the reasons given in favor of his system also is the necessity of cultivating their commercial connexions with us, which he says would be lost if the culture of this article was permitted in France.—His speech produced a very great effect and revived the hopes which had for some time ceased of continuing the farm. The subject was adjourned for further consideration until friday last. As yet I know nothing further. It seems to me utterly impossible to prohibit the cultivation of this article in France under the present constitution and in the present situation of things. It is putting the province of Alsace at stake to attempt it there under  the circumstances of the moment. Indeed the plan proposes that this should not be effected fully before the year 96. Such a decree would certainly excite much disorder there, and it is the part of France where of all others it is the most essential to preserve tranquillity and above all an attachment to the French government. It is impossible to form any reasonable conjecture of what the assembly will decide on relative to this matter. I will communicate the result however as soon as it is known. The variation in the assembly as well on this as on other subjects, will necessarily have produced a variation in my letters respecting them.
I have lately recieved a letter from M. de Montmorin in which he mentions that the King has named M. de Ternant as his Minister Plenipotentiary in America. He does not say when he will go there, but I take it for granted it will be in the spring.
The state of Europe in general is as when I last wrote to you. In the E. Indies the English have marched into the possessions of Tippo Saib and taken some places. An account came by the way of the Isle of France which mentioned their having recieved a check from the army headed by Tippo Saib himself. This is generally considered as premature.
This letter will be sent by the way of London, will contain one for the Secretary of the Treasury, and carries assurances of the sentiments of affectionate attachment with which I am, dear Sir, yours,

W: Short

